Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  157210                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157210
                                                                    COA: 322820
                                                                    Livingston CC: 12-020831-FH
  DENNIS KEITH TOWNE,
            Defendant-Appellant.

  _________________________________________/

          On November 6, 2019, the Court heard oral argument on the application for leave
  to appeal the December 19, 2017 judgment of the Court of Appeals. On order of the
  Court, the application is again considered. MCR 7.305(H)(1). In lieu of granting leave
  to appeal, we REVERSE the judgment of the Court of Appeals and VACATE the
  Livingston Circuit Court order denying the defendant’s motion to suppress. The police
  officers violated the defendant’s constitutional right to be free from an unreasonable
  search and seizure when they exceeded the proper scope of a knock and talk by
  approaching and securing the defendant’s home without sufficient reason to believe that
  the subject of the arrest warrant was inside the home. US Const, Am IV; Const 1963, art
  1, § 11. See People v Frederick, 500 Mich. 228 (2017); Payton v New York, 445 U.S. 573
  (1980); Steagald v United States, 451 U.S. 204 (1981). The evidence obtained during the
  search of the defendant’s home must be suppressed because the warrantless entry was the
  direct result of the Fourth Amendment violation, and in this case the benefit of deterring
  future police misconduct outweighs the cost of exclusion. See Wong Sun v United States,
  371 U.S. 471 (1963); Mapp v Ohio, 367 U.S. 643 (1961). We REMAND this case to the
  Livingston Circuit Court for further proceedings not inconsistent with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2019
           t1119
                                                                               Clerk